On September 4,1998, the Defendant was sentenced to the following: ten (10) years in the Montana State Prison for the offense of Assault on a Peace Officer, subject to an additional ten (10) years for weapon’s enhancement; five (5) years in the Montana State Prison for the offense of Criminal Possession of Dangerous Drugs; and ten (10) years in the Montana State Prison for the offense of Use or Possession of Property Subject to Criminal Forfeiture, to run consecutive to one another for a total of thirty-five (35) years, with fifteen (15) years suspended.
On November 6, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 6th day of November, 1998.
DATED this 30th day of December, 1998.
The defendant was present and was represented by Howard Greenwood. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended as follows: ten (10) years in the Montana State Prison for the offense of Assault on a Peace Officer; ten (10) years in the Montana State Prison, with eight (8) years suspended, for the weapon’s enhancement charge; five (5) years in the Montana State Prison for the offense of Criminal Possession of Dangerous Drugs; and ten (10) years in the Montana State Prison for the offense of Use or Possession of Property Subject to Crimiiial Forfeiture, for a total of thirty-five (35) years, with twenty-three (23) years suspended. All of the sentences imposed shall run concurrent to one another, with the exception of the sentence imposed in the weapon’s enhancement charge, which shall be served consecutive to the other sentences.
The reasons for the amendment are: all of the offenses the Defendant was charged with are related to one event, the Defendant’s lack of a significant prior record, the Defendant led a law abiding life up until the current offenses, and some of the comments listed in the Judgment and Commitment were unrelated to matters before the sentencing Court.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips and Alt. Member, Robert A. Boyd.
The Sentence Review Board wishes to thank Howard Greenwood for representing Mr. Lambert in this matter.